 8:14-cv-00212-JFB-SMB Doc # 151 Filed: 04/06/21 Page 1 of 1 - Page ID # 1728




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

DONALD MORGAN,                               )               Case No: 8:14CV212
                                             )
                     Plaintiff,              )
                                             )           ORDER TO WITHDRAW
              vs.                            )          EXHIBITS OR TO SHOW
                                             )           CAUSE WHY EXHIBITS
MICHAEL ROBINSON; WASHINGTON                 )        SHOULD NOT BE DESTROYED
COUNTY, NE                                   )
                                             )
                     Defendants.             )


       Pursuant to NECivR 79.1(f) or NECrimR 55.1(g), counsel for the plaintiff shall
either 1) withdraw the following exhibits previously submitted in this matter within 14
calendar days of the date of this order, or 2) show cause why the exhibits should not be
destroyed:


       Exhibit number 1 from motion hearing held October 10, 2014.


       If counsel fails to withdraw these exhibits as directed or to show cause why the
exhibits should not be destroyed, the clerk=s office is directed to destroy the listed exhibits
without further notice to the parties or order from the court.

       IT IS SO ORDERED.

       DATED this 6th day of April, 2021.

                                                   BY THE COURT:

                                                   s/ Joseph F. Bataillon
                                                   Senior United States District Judge




                           Exhibits-Order_to_Withdraw_or_OSC_Destroy_Appeal_Time_Expired.docx
                                                                             Approved 12/22/14
